            Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 1 of 18 PageID #: 1
 AO 106(Rev, 04/10) Application for a Search Warrant



                                      United States District Court
                                                                      for the

                                                           District of South Dakota


              In the Matter ofthe Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                              Case No.5'I^
A blue Chevrolet Avalanche. VIN
3GNEK12Z16G165262, registered to Robert Little.

                                             APPLICATION FOR A SEARCH WARRANT

         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
  See Attachment A


 located in the                                   District of          South Dakota               ,there is now concealed (identify the
 person or describe the property to be seized):

  See Attachment A


           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 sf evidence of a crime;
                 sT contraband, fruits of crime, or other items illegally possessed;
                 sT property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:

              Code Section                                                          Offense Description
        18 U.S.C. §§ 2241(a)(1) and 1153           Aggravated Sexual Assault by Force
        18 U.S.C. §§ 113(a)(6) and 1153            Assault Resulting In Serious Bodily Injury
        18 U.S.C. §§ 113(aX8) and 1153             Assault by Strangulation of a Dating Partner
           The application is based on these facts:



            fif Continued on the attached sheet.
            O Delayed notice of       _ days (give exact ending date if more than 30 days: _                               ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                  Applicant's signature

                                                                                            FBI SA Christopher Reinke
                                                                                                  Printed name and title


 Sworn to before me and signed in my presence.


 Date: 7"^^"" /?
                                                                                                    Judge's signature

 City and state: Rapid City, SD                                                    Daneta Wollmann, U.S. Magistrate Judge
                                                                                                  Printed name and title
  Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 2 of 18 PageID #: 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION




IN THE MATTER OF THE SEARCH
OF:
A blue Chevrolet Avalanche, YIN
                                         Case No. 5■ 1^         ^
3GNEK12Z16G165262, registered to
Robert Little;




                         AFFIDAVIT IN SUPPORT OF
                 AN APPLICATION FOR A SEARCH WARRANT


State of South Dakota
                            ss

County-of Pennington    )                _

      I, Christopher W. Reinke, Special Agent of the Federal Bureau of

Investigation being duly sworn, states as follows:

                 INTRODUCTION AND AGENT BACKGROUND


   1. I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI),

Rapid City Resident Agent, Rapid City, South Dakota. I have been employed as

a SA with the FBI since October 2014. Prior to being stationed in Rapid City, I

worked on a counter-terrorism squad in the FBI's San Francisco Field Office,

San Jose Resident Agency, where I conducted terrorism investigations, which

involved the use of social medial accounts, encrypted messaging platforms, and

other means of online communication and information dissemination. I have

been involved in investigating various federal crimes, including violations of

Aggravated Sexual Assault by Force, in violation of 18 U.S.C. §§ 2241(a)(1) and

1153, Assault Resulting in Serious Bodily Injury, in violation of 18 U.S.C. §§
  Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 3 of 18 PageID #: 3




113(a)(6) and 1153, and Assault by Strangulation of a Dating Partner,in violation

of 18 U.S.C. §§ 113(a)(8) and 1153.

   2. The information set forth below is based upon my knowledge of an

investigation conducted by the Federal Bureau of Investigation, the Bureau of

Indian Affairs, the Oglala Sioiox Tribe Department of Public Safety, the Rapid

City Police Department, and other law enforcement agencies. I have not included

each and eveiy fact obtained pursuant to this investigation, but have set forth

those facts that I believe are essential to establish the necessary probable cause

for the issuance of the search warrant.

   3. I make this affidavit in support of an application for a search warrant for

the search and seizure of property described herein " as a blue Chevrolet

Avalanche, VIN 3GNEK12Z16G165262, registered to Robert Little, currently

located at the BIA impound garage at the BIA Justice Center in Pine Ridge, South

Dakota, for evidence of crimes including but not limited to Aggravated Sexual

Assault by Force, in violation of 18 U.S.C. §§ 2241(a)(1) and 1153, Assault

Resulting in Serious Bodily Injuiy, in violation of 18 U.S.C. §§ 113(a)(6) and

1153, and Assault by Strangulation of a Dating Partner, in violation of 18 U.S.C.

§§ 113(a)(8) and 1153.

   4. The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other law enforcement officers

and witnesses. This affidavit is intended to show merely that there is sufficient
  Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 4 of 18 PageID #: 4




probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

   5. On or about July 25, 2019, your affiant and other federal law enforcement

officers obtained and executed a search warrant issued by United States

Magistrate Judge Daneta Wollmann, to include seizure and search of the blue

Chevrolet Avalanche registered to Robert Little.

   6. On July 25, 2019, the blue Chevrolet Avalanche registered to Robert Little

and   described    in   the   previous   warrant    application   as   having   VIN

3GNEK12A16G165262 was located on the property of Mike Sierra in Oglala, South

Dakota.

   7. Prior to searching the vehicle, officers checked the vehicle's VIN against the

YIN listed in the original search warrant. The VIN listed in the original warrant was

3GNEK12A16G165262. The correct VIN, and the VIN on the blue Chevrolet

Avalanche located on the property of Mike Sierra, is 3GNEK12Z16G165262.

   8. Law enforcement officers seized the blue Chevrolet Avalanche registered to

Robert Little and had it towed by Tow Pros to the BIA impound garage at the BIA

Justice Center in Pine Ridge, South Dakota. No search has been conducted of the

vehicle, pending the issuance of the warrant requested herein.

                                 PROBABLE CAUSE


   9. On or about July 14, 2019, the Rapid City Police Department took a missing

person report from Victoria Habben, who reported her friend Esther Wolfe was

missing. Esther Wolfe was last seen on July 13, 2019. Ms. Habben reported last
  Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 5 of 18 PageID #: 5




seeing Esther Wolfe at the Hilton Garden Inn, Esther's place of employment, on

July 13, 2019. Ms. Habben had concerns due to her knowledge that Esther was

previously the victim of domestic violence in her relationship with Jesse Sierra.

   10.      Your affiant is aware that Esther Wolfe and Jesse Sierra shared an

intimate dating relationship in which Esther previously suffered domestic abuse

at Jesse Sierra's hand.

   11.      Efforts by Rapid City Police Department included interviews of Esther

Wolfe's friends who advised Rapid City Police Detectives that Esther Wolfe was

aware Jesse Sierra was being released from jail in Colorado and she was afraid of

Jesse Sierra's return.


   12.      Your affiant learned that Rapid City Police Department received

information from the Oglala Sioux Tribe Department of Public Safety that a blue

Chevrolet Avalanche was located at Michael Sierra's residence. Michael Sierra is

Jesse Sierra's father who lives in Oglala, South Dakota.         Rapid City Police

Department believe this blue Chevrolet Avalanche was linked with Esther Wolfe's

disappearance. The vehicle is registered to Robert Little. Robert Little reported

that while the vehicle had previously been his, he gave the vehiele to Mike Sierra

in exchange for helping Robert Little get the vehicle out of an impound lot. Robert

Little reported that Esther Wolfe and Jesse Sierra previously operated that vehicle

and Esther continued driving that vehicle while Jesse Sierra was incarcerated in

Colorado.
  Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 6 of 18 PageID #: 6




   13.      Your affiant is aware that on July 16, 2019, Rapid City Police

Department received a call from an individual who identified himself as Michael

Sierra. This individual indicated he had heard Esther was seen with Jesse in the

previous week. He denied seeing them personally. He also stated he lives in Oglala,

South Dakota, and that law enforcement had already been to their residence

searching for Esther. Upon further investigation, Rapid City Police Department

believes this call actually came from Dustin Sierra, the brother of Jesse Sierra, who

lives in Oglala, South Dakota, near Michael Sierra, Sr. The number this individual

provided is the same number which Michael Sierra, Jr., provided as the contact

information to reach Dustin Sierra in an interview with Rapid City Police on July

18, 2019.

   14.       On July 17, 2019, Rapid City Police Department received a phone call

from Esther Wolfe who stated she was on the way to Chadron, Nebraska, with her

fiancee. She denied being in danger. The call was placed from a phone number

belonging to Louella Youngman.

   15.       On July 18, 2019, Rapid City Police Department Sergeant Christopher

Hunt called the same phone number and spoke with Louella Youngman, Jesse

Sierra's mother. She confirmed Jesse Sierra and Esther Wolfe were at her property,

but said they went to Chadron with an unknown individual in an unknown vehicle.

   16.       On July 18, 2019, Rapid City Police Department made contact with

Eugene Giago who advised he received a SnapChat message from Esther Wolfe
  Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 7 of 18 PageID #: 7




early on July 16,2019, which read,"no,I'm good." Giago advised he did not believe

this message would be from Esther.

   17.       On July 18, 2019, the Rapid City Police Department made contact

with Michael Sierra, Jr., a brother of Jesse Sierra. Michael Sierra, Jr., denied Jesse

Sierra and Esther Wolfe visited his home in Chadron, Nebraska. He advised the

last person Jesse Sierra and Esther Wolfe were with was Dustin Sierra, another

brother of Jesse. Dustin Sierra lives in Oglala, South Dakota, in the Lakeside

Community.

   18.       Esther Wolfe was missing from July 13, 2019, until she was recovered

at the hospital in Chadron, Nebraska, on July 21, 2019. She presented to the

emergency department with severe bruising to her face and body. She suffered

broken ribs and a fracture to her mandible. Both eyes were swollen, and her solera

were bright red and inflamed. She exhibited bruising and redness to her neck and

collar. She was released from the hospital late on July 21, 2019, with instructions

to care for her injuries. Prior to her release, she submitted to a Sexual Assault

Nurse Examination (SANE).

   19.       Your affiant is aware that on July 22, 2019, law enforcement officers

interviewed Esther Wolfe. Esther Wolfe advised she first saw Jesse Sierra on July

13, 2019. She advised Jesse came to the Hilton Garden Inn during her work shift.

She did not want to be with him, but he persisted in asking when she would be

free from work. Esther Wolfe advised Jesse Sierra exposed his penis to her in an
  Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 8 of 18 PageID #: 8




elevator and told her, '"You know you want this." Despite her attempts to evade

Jesse Sierra, he advised her he would not leave.

   20.      Jesse Sierra convinced Esther Wolfe that he merely wanted to share a

meal with her. She conceded and agreed to eat with him at the Golden Corral

restaurant in Rapid City, Afterward, they went to the 24/7 Program in Rapid City.

Esther Wolfe advised that at the 24/7 Program, Esther began walking. Jesse Sierra

offered to give her a ride from the 24/7 Program with his brother, Dustin Sierra,

in what she believed was a white Chevrolet Traverse.

   21.      As Dustin Sierra drove, he headed east from the 24/7 Program, in a

direction away from Esther's anticipated destination. Esther Wolfe asked Jesse

Sierra where they were going. Jesse Sierra placed his arm around her throat and

told her they were going to the reservation. She attempted to open the door and

flee the moving vehicle, but Jesse Sierra prevented her flight. Dustin Sierra did

not stop the vehicle or otherwise aid Esther Wolfe.

   22.      In Dustin Sierra's vehicle, Jesse Sierra repeatedly strangled Esther

Wolfe to unconsciousness. He continued strangling her eveiy time she regained

consciousness until they arrived to the Pine Ridge Reservation.

   23.      Your affiant is aware Esther Wolfe was not free to leave at this time,

and she was not permitted to leave at any time. She advised that occasionally Jesse

Sierra said he would give her "a chance to walk away alive." She advised Dustin

Sierra would not assist during this assault.




                                        7
  Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 9 of 18 PageID #: 9




   24.       Esther Wolfe advised she was initially taken to Oglala, South Dakota,

by Dustin Sierra and Jesse Sierra, to Dustin Sierra's residence for a night. During

that night, Jesse Sierra forcibly sexually assaulted Esther Wolfe. She advised Jesse

Sierra repeatedly struck her in the face and kicked her. She lost consciousness

multiple times through the evening while being assaulted by Jesse Sierra and lost

control of her bladder twice in the bed where she was being held. She believes she

heard Jesse and Dustin Sierra discuss that law enforcement was next door, but

she did not see law enforcement officers.

   25.       Around this time, Esther Wolfe said she was "tested" by Jesse and

Dustin Sierra. Jesse and Dustin Sierra advised law enforcement was in front of the

residence. Esther fled out the back door and ran to the front, but the only person
                             /


there was Jesse Sierra. Jesse Sierra sat in the blue Chevrolet Avalanche waiting

for her. He asked her if she wanted him to "sit years," which your affiant believes

is a reference to the jail sentence he believed he would receive regarding his

kidnapping of Esther Wolfe. He also made a comment about killing her for failing

this "test." Esther Wolfe advised Jesse Sierra placed her in the blue Chevrolet

Avalanche.


   26.       While in the blue Chevrolet Avalanche, Esther Wolfe spit blood from

the assault into tissues or napkins in the vehicle and placed those bloody tissues

in a cigarette box. She advised the cigarette box would likely still be in the vehicle.

   27.       Jesse Sierra transported Esther Wolfe in the blue Chevrolet Avalanche

to Mike Sierra's residence, where she was held by Jesse Sierra in a camper located
                                            \



                                          8
 Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 10 of 18 PageID #: 10




on the property. There, Jesse Sierra assaulted her to the point that both of her

eyes were swollen shut. Jesse Sierra also sexually assaulted Esther Wolfe during

this assault. Jesse Sierra bound her wrists with Christmas lights and placed her

in a confined portion of the camper. Jesse Sierra eonfined her in the space with

boards and nails while he went to sleep. She broke a board in this confined space

trying to breathe.

   28.       Esther Wolfe advised she believes her blue work smock and her black

size 6 Converse shoes may still be in the camper.

   29.       Esther Wolfe believed the blue Chevrolet Avalanche would still be

located on Mike Sierra's property.

   30.       When Jesse Sierra returned, he asked Esther Wolfe,"Are you ready to

die?" Jesse Sierra forced Esther Wolfe to walk through the garden on Mike Sierra's

property in Oglala, South Dakota. Jesse Sierra dug a shallow grave and forced her

to get into the grave. Jesse Sierra advised her that he did not have to kill her yet,

that the two could work it out, and that she must call law enforcement and advise

them that she was not missing nor was she in danger. Esther Wolfe confirmed that

she in fact called Rapid City Police Department dispatch following this event and

reported her status as being safe and not missing.

   31.       Esther Wolfe believed that after leaving Dustin Sierra's residence,

Jesse Sierra brought her to a blue abandoned house near Louella Youngman's

residence. Esther Wolfe indicated that Louella Youngman had seen them and knew

where she was. Esther Wolfe advised she had her niece's phone at this abandoned
 Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 11 of 18 PageID #: 11




residence. She placed the phone in the trash. She described it as a black Android

phone with an Apple sticker on the back. There is no phone number associated

with this cell phone. She believes the phone is likely still in the abandoned

residence.


   32.       Esther Wolfe confirmed her call to dispatch was placed from Louella

Youngman's phone. Esther Wolfe advised Dustin Sierra picked them up from

Louella Youngman's residence and they were on their way to Chadron, Nebraska

when she placed the call. Jesse Sierra and she proceeded to the residence of

Michael Sierra, Jr. Along the way, Jesse Sierra told her if she made "all this go

away" he would "make her life better." Jesse Sierra pressured her to tell law

enforcement she received her injuries by being "ganged" by a group of men. Your

affiant knows that to be "ganged" is colloquial term for being assaulted.

   33.       Esther Wolfe and Jesse Sierra arrived in Crawford, Nebraska, where

an individual named "Franklin" got them a motel room. Michael Sierra, Jr.,

dropped them off at the motel in Crawford. At the motel, Jesse did not physically

assault her. Esther Wolfe advised that Jesse Sieira wanted her to heal so she

could speak to law enforcement about "being ganged." Jesse Sierra did sexually

assault her multiple many times in the motel room. She indicated during these

sexual assaults she did not try to fight him off anymore because it was "too hard."

   34.       Esther Wolfe advised that Michael Sierra, Jr., and Jesse Sierra

dropped her off at the Chadron hospital due to the extent of her injuries, lyia

Sierra assisted Esther Wolfe through the hospital where she called family.


                                        10
 Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 12 of 18 PageID #: 12




   35.      Esther Wolfe advised that Jesse Sierra was the author of messages

sent to Tahney Habben, a relative, on her Facebook account.

   36.      Your affiant is aware that Jesse Sierra is an enrolled member of the

Oglala Sioux Tribe.

   37.      Your affiant is aware that DNA evidence could be obtained by an

analysis of items seized including discarded tissues in the blue Chevrolet

Avalanche. Further, based upon your affiant's training and experience, your affiant

is aware that evidence in the form of deoj^ribonucleic acid (DNA) is contained in

the head hair, skin, semen, blood, and saliva in human bodies. Saliva and other

substances can be used to determine the identity of DNA found on items of

evidentiaiy value.

   38.       On or about July 25, 2019, your affiant and other federal law

enforcement officers obtained and executed a search warrant issued by United

States Magistrate Judge Daneta WoUmann, to include seizure and search of the

blue Chevrolet Avalanche registered to Robert Little. The blue Chevrolet Avalanche

was located on the property of Mike Sierra.

   39.      Prior to searching the vehicle, officers checked the vehicle's VIN

against the VIN listed in the original search warrant. The VIN listed in the original

warrant was 3GNEK12A16G165262. The correct VIN is 3GNEK12Z16G165262.

   40.       Law enforcement officers seized the blue Chevrolet Avalanche

registered to Robert Little and had it towed by Tow Pros to the BIA impound garage




                                         11
 Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 13 of 18 PageID #: 13




at the BIA Justice Center in Pine Ridge, South Dakota. No search has been

conducted of the vehicle, pending the issuance of the warrant requested herein.



                                   CONCLUSION


   41.      Based on the forgoing, I request that the Court issue the proposed

search warrant.

   42.      I request that the Court order sealing this case until further order of

the Court. The documents filed in the case discuss an ongoing criminal

investigation that is neither public nor known to all the targets of the

investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may give targets an opportunity to destroy or tamper

with evidence, change patterns of behavior, notify confederates, or otherwise

seriously jeopardize the investigation

   43.      Based on the foregoing, I submit there is probable cause to believe

that evidence of a crime including DNA evidence of the victim, Esther Wolfe, may

be found in a blue Chevrolet Avalanche, VIN 3GNEK12Z16G165262, registered

to Robert Little and operated by Jesse Sierra. I submit there is probable cause

to believe that evidence of Aggravated Sexual Assault by Force, in violation of 18

U.S.C. §§ 2241(a)(1) and 1153, Assault Resulting in Serious Bodily Injuiy, in

violation of 18 U.S.C. §§ 113(a)(6) and 1153, and Assault by Strangulation of a

Dating Partner, in violation of 18 U.S.C. §§ 113(a)(8) and 1153, has occurred and




                                         12
 Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 14 of 18 PageID #: 14




I request a search warrant be issued authorizing the search and seizure of the

item described in Attachment A.




Dated: i             ^^
                                           Christopher W. Reimce
                                           Special Agent,
                                           Federal Bureau of Investigation

SUBSCRIBED and SWORN via reliable electronic communication
this 26th day of July, 2019.



DANETA WOLLMANN
United States Magistrate Judge




                                      13
Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 15 of 18 PageID #: 15
Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 16 of 18 PageID #: 16




                             ATTACHMENT A
                          ITEMS TO BE SEIZED



 1. Evidence of biological matter in a blue Chevrolet Avalanche, VIN
    3GNEK12Z16G165262, registered to Robert Little.
               Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 17 of 18 PageID #: 17


AO 93 (Rev. 11/13) Search and Seizure Warrant




                                            United States District Court
                                                                                     for the

                                                                     District of South Dakota


                    In the Matter ofthe Search of
             (Briefly describe the property to be searched
               or   identify the person by name and address)                                   Case No.
                   walanche, VIN 3GNEK12Z16G165262, registered
 A blue Chevrolet Avalanche                         registere    to Robert Little.




                                                   SEARCH AND SEIZURE WARRANT

To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
ofthe following person or property located in the                                                     District of                 South Dakota
(identify the person or describe the property to be searched and give its location):

      A blue Chevrolet Avalanche, VIN 3GNEK12Z16G165262, registered to Robert Little.




          I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

         Evidence of a crimes of Aggravated Sexual Assault by Force, in violation of 18 U.S.C. §§ 2241(a)(1) and 1153, Assault Resulting in
      Serious Bodily Injury, in violation of 18 U.S.C.§§ 113(a)(6) and 1153, and Assault by Strangulation of a Dating Partner, in violation of 18
      U.S.C. §§ 113(a)(8) and 1153, as outline in the affidavit in support of the search warrant, which is incorporated herein by this reference.
         I find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or property.


          YOU ARE COMMANDED to execute this warrant on or before                                                                       (not to exceed 14 days)
       □ in the daytime 6:00 a.m. to 10:00 p.m. fc^Jat any time in the day or ni^because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
           The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                                                Daneta Wollmann                              •
                                                                                                             (United States Magistrate Judge)

       □ Pursuant to 18 U.S.C. § 3103a(b),I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
       □ for             days (not to exceed 30)    □ until, the facts justifying, the later specific date of                                                    .


Date and time issued:             7'Sd-/9
                                                                                                                       Judge's signature


City and state:                Rapid City, SD                                                        Daneta Wollmann, U.S. Magistrate Judge
                                                                                                                     Printed name and title




                                                                                                          Co AOSA                      J-
              Case 5:19-mj-00082-DW Document 1 Filed 07/26/19 Page 18 of 18 PageID #: 18


AO 93 (Rev. 11/13) Search and Seizure Warrant(Page 2)


                                                                  Return

Case No.:                               Date and time warrant executed:        Copy of warrant and inventory left with:


Inventory made in the presence of:

Inventory ofthe property taken and name of any person(s) seized:




                                                               Certification



          I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                      Executing officer's signature



                                                                                         Printed name and title
